Exhibit 10.2

BANKS.COM, INC.

SUBSCRIPTION AGREEMENT

Gentlemen:

1. Subscription.

(a) Subject to the conditions set forth in this Subscription Agreement (the
“Agreement”), the undersigned subscriber (the “Subscriber”) intending to be
legally bound, hereby irrevocably subscribes to purchase from Banks.com, Inc., a
Florida corporation (the “Company”), an aggregate of                      shares
of Series C Preferred Stock (the “Securities”) for an aggregate purchase price
of                     , or Ten Cents ($0.10) per share of the Securities, which
terms and conditions shall not be materially different from those set forth on
Exhibit A, except as required by the rules and regulations of the NYSE Alternext
U.S. This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Agreement.

(b) The purchase price for the Securities shall be made payable to the Company
and should be delivered, together with two executed and properly completed
copies of this Agreement, to the Company.

(c) The Subscriber may not withdraw this subscription or any amount paid
pursuant thereto, unless the Company fails to close on Subscriber’s investment
in the Securities within 60 days of the date hereof. The Subscriber understands
that his or her purchase of the Securities is contingent upon the acceptance in
writing of this Subscription Agreement by the Company and the approval of the
NYSE Alternext U.S. of the terms and conditions of the Securities.

2. Representations. Warranties and Covenants of the Subscriber. The Subscriber
hereby represents and warrants to, and agrees with, the Company as follows:

(a) The Subscriber is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933 (the
“Securities Act”). Specifically: [PLEASE RESPOND BELOW AS APPROPRIATE]

If the subscriber is an INDIVIDUAL, please answer the following questions:

 

  (1) Did your individual annual income during each of the two most recent years
exceed $200,000 and do you expect your annual income during the current year to
exceed $200,000?

Yes                     No             



--------------------------------------------------------------------------------

  (2) If you are married, did your joint annual income with your spouse during
each of the two most recent years exceed $300,000 and do you expect your joint
annual income with your spouse during the current year to exceed $300,000?

Yes                     No             

 

  (3) Does your individual or joint (together with your spouse) net worth
(including your home, home furnishings and automobile) exceed $1,000,000?

Yes                     No             

IF THE ANSWERS TO ALL OF THE IMMEDIATELY PRECEDING QUESTIONS ARE NO, THE
SUBSCRIBER DOES NOT MEET THE REQUISITE FINANCIAL SOPHISTICATION STANDARDS AND
WILL NOT BE ACCEPTED AS A PURCHASER OF THE SECURITIES.

If the subscriber is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, or
TRUST please answer the following questions:

 

  (4) Was the corporation, limited liability company, partnership or trust
formed for the specific purpose of investing in the Company?

Yes                     No             

 

  (5) Does the corporation, limited liability company, partnership or trust have
total assets in excess of $5,000,000?

Yes                     No             

If the answer to question (4) is yes or the answer to question (5) is no, please
answer the following questions:

 

  (6) Please list the names of each shareholder in the corporation, each member
in the limited liability company, each partner in the partnership, and in the
case of a revocable trust, each grantor of the trust:

 

 

 

 

 

 

-2-



--------------------------------------------------------------------------------

(7) Does each person listed in response to question (6) either (i) have an
individual annual income in excess of $200,000 in each of the two most recent
years and expect to have an annual income in excess of $200,000 during the
current year, (ii) if married, have a joint annual income with his/her spouse in
excess of $300,000 in each of the two most recent years and expect to have an
annual income in excess of $300,000 during the current year, or (iii) have an
individual or joint (together with his/her spouse) net worth (including home,
home furnishings and automobiles) in excess of $1,000,000?

Yes                     No             

IF THE ANSWER TO QUESTION 7 IS “NO,” THE SUBSCRIBER DOES NOT SATISFY THE
INVESTOR SUITABILITY REQUIREMENTS FOR THIS OFFERING AND WILL NOT BE ACCEPTED AS
A PURCHASER OF THE SECURITIES. IN THE CASE OF A TRUST THAT IS NOT A REVOCABLE
TRUST, IF THE ANSWER TO QUESTION 4 IS “YES” OR THE ANSWER TO QUESTION 5 IS “NO”,
THE SUBSCRIBER DOES NOT SATISFY THE INVESTOR SUITABILITY REQUIREMENTS FOR THIS
OFFERING AND WILL NOT BE ACCEPTED AS A PURCHASER OF THE SECURITIES.

(b) The Subscriber has a fundamental understanding of the Company’s business.

(c) The Subscriber has had access to and has received all materials that have
been requested by the Subscriber and has had a reasonable opportunity to ask
questions of the Company and its representatives. The Company has answered all
inquiries that the Subscriber or the Subscriber’s representatives have asked the
Company. The Subscriber has taken all the steps necessary to evaluate the merits
and risks of an investment in the Securities.

(d) The Subscriber has such knowledge and experience in finance, securities,
investments and other business matters so as to be able to protect the interests
of the Subscriber in connection with this transaction, and the Subscriber’s
investment in the Company is not material when compared to the Subscriber’s
total financial capacity.

(e) The Subscriber understands the various risks of an investment in the Company
as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment. Certain of these risk
factors are set forth in the Company’s filings with the Securities and Exchange
Commission.

(f) The Subscriber acknowledges that there is no market for the Securities and
the trading market for the Shares is limited, and therefore, it may be
impossible to liquidate the investment in the Securities.

(g) The Subscriber understands that the Securities have not been registered
under the Securities Act, that the Securities will be issued on the basis of the
exemption

 

-3-



--------------------------------------------------------------------------------

provided by Section 4(2) of the Securities Act and Regulation D promulgated
thereunder and under exemptions under certain state securities laws, that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and that the Company’s reliance thereon is based in part upon the
representations made by the Subscriber in this Agreement.

(h) The Subscriber acknowledges that the Subscriber is familiar with the
limitations imposed by the Securities Act and the rules and regulations
thereunder on the transfer of the Securities. In particular, the Subscriber
agrees that the Company shall not be required to give any effect to sale,
assignment or transfer of the Securities, unless (i) the sale, assignment or
transfer of the Securities is registered under the Securities Act, it being
understood that the Securities are not currently registered for sale and that
the Company has no obligation or intention to so register the Securities, or
(ii) such Securities are sold, assigned or transferred in accordance with all
the requirements and limitations of Rule 144 under the Securities Act, it being
understood that Rule 144 is not available at the present time for the sale of
the Securities, or (iii) such sale, assignment or transfer is otherwise exempt
from registration under the Securities Act. The Subscriber further understands
that an opinion of counsel and other documents may be required to transfer the
Securities.

(i) If the Subscriber is an individual, the Subscriber is a bona-fide resident
of the state set forth in the address provided on the Subscriber’s signature
page to this Agreement.

(j) If the Subscriber is a partnership, trust, corporation or other entity:
(A) it has made other investments or engaged in other substantial business
activities prior to receiving an opportunity to purchase the Securities; (B) it
was not organized for the purpose of acquiring the Securities; (C) the person
executing on behalf of the partnership, trust, corporation or other entity has
the full power and authority to execute and comply with the terms of this
Agreement on behalf of such entity and to make the representations and
warranties made herein on its behalf (D) its principal place of business and
principal office are located in the state set forth in its address below; and
(E) the investment in the Securities has been affirmatively authorized, if
required, by the governing board of such entity and is not prohibited by the
governing documents of the entity.

(k) The Subscriber will acquire the Securities for the Subscriber’s own account
for investment and not with a view to the sale or distribution thereof or the
granting of any participation therein, and has no present intention of
distributing or selling to others any of such interest or granting any
participation therein.

(l) The Subscriber acknowledges that the representations, warranties and
agreements made by the Subscriber herein shall survive the execution and
delivery of this Agreement and the purchase of the Securities. The information
stated herein is true and complete as of the date hereof and will be true and
complete as of the date on which the Company shall sell the Securities to the
Subscriber. If, prior to the final consummation of the offer and sale of the
Securities, there should be any change in such information or any of such
information becomes incorrect or incomplete, the Subscriber agrees to notify and
supply promptly corrective information to the Company.

 

-4-



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber as follows:

(a) Organization and Standing. The Company is a corporation organized, validly
existing and in good standing under the laws of the State of Florida, and has
the power to own its properties and assets and to carry on its business as it is
now being conducted. The Company has made available to the Subscriber true and
complete copies of the Company’s Articles of Incorporation and Bylaws, in each
case as amended to the date hereof, and such organizational documents are in
full force and effect on the date hereof.

(b) Authority Relative to Agreement. The Company has all of the requisite
corporate power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder.

(c) No Violations. The execution and delivery by the Company of this Agreement
and the performance of its obligations hereunder will not, to the Company’s
knowledge, violate or result in the breach of any term or provision of,
constitute a default under, or permit the acceleration of maturity under, any
governmental or judicial order, judgment, or decree or any loan agreement, note,
mortgage, or other agreement or instrument to which the Company is a party or by
which the Company is bound or subject.

(d) Binding Obligations. Upon execution and delivery, this Agreement and all
documents executed by the Company pursuant to this Agreement will, to the
Company’s knowledge, constitute valid and binding obligations of the Company,
fully enforceable in accordance with their provisions against the Company.

(e) Third Party Approvals. To the Company’s knowledge, all third party
approvals, authorizations, licenses, or consents required to be obtained in
connection with the execution of this Agreement by the Company and the full
performance of the Company’s obligations hereunder to the Subscriber have been
obtained.

(f) Capitalization. The authorized capital stock of the Company consists of
125 million shares of common stock, par value $.001 per share, of which
25,588,651 shares are issued and outstanding, and 5 million shares of preferred
stock, par value $.001 per share, none of which are issued and outstanding prior
to the transactions contemplated hereby. All such issued and outstanding shares
have been duly authorized and validly issued, are fully paid and nonassessable
and have been issued in compliance with federal and state securities laws,
except for such non-exempt issuances that would not have a material adverse
effect on the Company. The Securities shall have substantially those rights,
preferences, privileges and restrictions set forth in the Exhibit A, except as
approved in writing by the Subscriber. The Company has reserved 1,000,000 shares
of Common Stock for issuance upon conversion of the Securities.

 

-5-



--------------------------------------------------------------------------------

4. Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company and each officer, director, employee, agent and controlling person of
the Company from and against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty of the Subscriber in
this Agreement. The Company agrees to indemnify and hold harmless the Subscriber
from and against any and all loss, damage or liability due to or arising out of
a breach of any representation or warranty of the Company in this Agreement.

5. Miscellaneous.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, the successors and assigns of the Company, and the permitted successors
and assigns of the Subscriber.

(b) This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement.

(c) The validity, construction, enforcement, and interpretation of this
Agreement are governed by the laws of the State of Florida and the United States
of America, without regard to principles of conflict of laws.

(d) The Subscriber and the Company hereby acknowledge and agree that the venue
of any action, proceeding, counterclaim, crossclaim, or other litigation
relating to, involving, or resulting from this Agreement shall be the state or
federal courts located in Hillsborough County, Florida.

(e) This Agreement may not be amended except in a writing specifically intended
for the purpose and executed by the party against whom enforcement of the
amendment is sought.

(f) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

(g) This Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which, together, shall constitute the same
instrument.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.

 

        X  

 

    (Signature of Subscriber or Authorized Person on behalf of Subscriber if
Subscriber is an Entity) (Name of Subscriber)    

 

    (Print Name and Title of Authorized Person if Subscriber is an Entity)     X
 

 

(Print Name of Joint Subscriber, if any)     (Signature of Joint Subscriber, if
any) Date:  

 

    Address:     Social Security Number or other Taxpayer Identification Number:

 

   

 

 

   

 

    AGREED TO AND ACCEPTED BY:     Banks.com, Inc.     By:  

 

    Name:     Title:     Date:  

 

   

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF SERIES C PREFERRED STOCK

Set forth below is a summary of the principle terms of a new series of preferred
stock of Banks.com, Inc., a Florida corporation (the “Company”) to be designated
as “Series C Preferred Stock,” par value $.001 per share.

 

Offering Terms        Security:    A new series of preferred stock of the
Company (“Preferred Stock”) to be designated as the Company’s “Series C
Preferred Stock”, par value $.001 per share (the “Series C Preferred”). The
rights and preferences of the Series C Preferred will be set forth in Amended
and Restated Articles of Incorporation to be adopted and filed by the Company
with the Florida Secretary of State (the “Articles”).     Purchase Price:    The
purchase price for each share of Series C Preferred shall be equal to the
average closing price for the 30 days prior to the closing of the investment in
the Series C Preferred as reported on the NYSE Alternext U.S., f/k/a the
American Stock Exchange, which shall not be less than the last reported closing
price immediately preceding the closing (the “Original Purchase Price”). Amended
and Restated Articles of Incorporation Dividends:    The Series C Preferred will
carry an annual 10% cumulative dividend, compounded annually, payable upon a
liquidation or redemption. For any other dividends or distributions, the Series
C Preferred will participate with the Company’s common stock, par value $.001
per share (the “Common Stock”).



--------------------------------------------------------------------------------

Liquidation Preference:   

In the event of any liquidation, dissolution or winding up of the Company, the
proceeds shall be paid as follows:

 

First pay the Original Purchase Price plus accrued dividends on each share of
Series C Preferred. Thereafter, the Series C Preferred participates with the
Common Stock on an as-converted basis.

 

A merger or consolidation (other than one in which stockholders of the Company
own a majority by voting power of the outstanding shares of the surviving or
acquiring corporation) and a sale, lease, transfer or other disposition of all
or substantially all of the assets of the Company will be treated as a
liquidation event (a “Deemed Liquidation Event”), thereby triggering payment of
the liquidation preference described above.

Voting Rights:    Each share of the Series C Preferred shall be entitled to one
vote per share and shall vote together with the Common Stock, and not as a
separate class, except (i) the Series C Preferred as a class shall be entitled
to elect one (1) (the “Series C Director”) member of the Board (but only if
Daniel M. O’Donnell is not then serving as a director of the Company or its
Chief Executive Officer), assuming the Board of Directors will be no greater
than five (5) in number, (ii) as provided under “Protective Provisions” below or
(iii) as required by law. The Articles will provide that the number of
authorized shares of Common Stock may be increased or decreased with the
approval of a majority of the Preferred and Common Stock, voting together as a
single class, and without a separate class vote by the Common Stock. Protective
Provisions:   

So long as any shares of Series C Preferred are outstanding, the Company will
not, without the written consent of the holders of at least 75% of the Company’s
outstanding Series C Preferred, either directly or indirectly (by amendment,
merger, consolidation, or otherwise):

 

(i) create or authorize the creation of or issue any other security convertible
into or exercisable for any equity security, having rights, preferences or
privileges senior to or on parity with the Series C Preferred, or increase the
authorized number of shares of Series C Preferred or (ii) increase or decrease
the size of the Board of Directors, except to set the number of members of the
Board of Directors at five (5).

Optional Conversion:    The Series C Preferred will convert 3:1 to Common Stock
at any time at option of holder, subject to adjustments for any stock dividends,
splits, combinations and similar events.

 

2



--------------------------------------------------------------------------------

Other Matters Right to Participate Pro Rata in Future Rounds:    Holders will
have a pro rata right, based on their percentage equity ownership in the Company
(assuming the conversion of all outstanding Preferred Stock into Common Stock
and the exercise of all options outstanding under the Company’s stock plans), to
participate in subsequent issuances of equity securities of the Company. Board
of Directors:    At the closing of the issuance of the Series C Preferred, the
Board shall consist of five members, which shall include one Series C Director.
Transferability:    The Series C Preferred shall not be transferable without the
Company’s consent or an opinion of the Company’s counsel that such transfer is
otherwise exempt from registration under the federal securities laws.

 

3